In the preparation of his motion for rehearing appellant labors under the impression that the original opinion was written by the writer of this opinion on rehearing, and comparison is instituted between other opinions of the writer and that written originally herein, as indicative of a change of mind on the part of the writer of the original opinion. *Page 124 
Practically all of appellant's argument in his motion for rehearing is intended to show that two special charges which were refused, should have been given. We still do not think so. Appellant presented three special charges to the court below, each in slightly variant language presenting the proposition that one Mays, a State witness, was an accomplice, and that a conviction on his testimony could not be had without corroboration. The court's main charge submitting the same fact seems to us to be accurate, but he gave to the jury one of those asked by appellant. To have given the other two, or either of them, would have been but duplication of instructions already given. That the evidence fully made out a case, is beyond question. Appellant was driving his car upon which was found the stolen casings, the same night that they were taken. Such unexplained recent possession would of itself be sufficient.
The motion for rehearing is overruled.
Overruled.